Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Applicant’s claim for benefit of foreign priority under 35 U.S.C. 119(a)-(d) is acknowledge. Applicant will receive the priority date of 02/15/2018 (Application No. JP2018-025483).

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 06/29/2020 and 05/18/2021 have been considered by the examiner.

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	dust-collecting unit in claim 1-3;
	remaining amount detector in claims 1-4, 7, and 9;
	controller in claim 1-18,
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

8.	Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim limitations “remaining amount detector” in claim 1-4, 7, 9, and “controller” in claim 1-18 invokes 35 U.S.C. 112(f) as described above. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No support is provided for the terms ”remaining amount detector, and controller.” 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Appropriate action is necessary. No new matter should be entered.

	Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

10.	Claim 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (US 2015/0366425)
11.	Regarding independent claim 1 (Original), Lee et al disclose a vacuum cleaner comprising: 
an electric blower (Fig 3, suction motor 161) driven by power supplied by a secondary battery (Fig 3, battery 123); 
(Fig 1, dust container 110 for storing the dust) configured to catch and collect dust and dirt sucked by driving of the electric blower; 
a remaining amount detector (Fig 3, paragraph [0070], voltage detection part 131 for detecting the voltage of the battery 123) configured to detect a remaining amount of the secondary battery; and 
 controller (Fig 3, controller 130) configured to control suction force (output of suction motor 161) of the electric blower by use of a parameter (voltage), wherein 
when cleaning is finished under a state where the remaining amount of the secondary battery detected by the remaining amount detector is equal to or less than a predetermined value (first reference voltage), the controller sets the parameter so as to reduce the suction force of the electric blower for next cleaning (paragraph [0089], when the voltage of battery detected by voltage detection part 131 is a second reference voltage less than first reference voltage, the controller may adjust the output of suction motor 161 reach the second reference output  that less than the first reference output), while when cleaning is finished under a state where the remaining amount of the secondary batter detected by the remaining amount detector is not equal to or less than the predetermined value, the controller sets the parameter so as to increase the suction force of the electric blower for next cleaning (paragraph [0073], when the voltage of battery detected by voltage detection part 131 is above the first reference voltage, the controller 130 may adjust the output of suction motor 161 at maximum).  

12.	Regarding independent claim 2 (Original), Lee et al disclose a vacuum cleaner comprising: 
(Fig 3, suction motor 161) driven by power supplied by a secondary battery (Fig 3, battery 123); 
a dust-collecting unit (Fig 1, dust container 110 for storing the dust) configured to catch and collect dust and dirt sucked by driving of the electric blower; 
a remaining amount detector (Fig 3, paragraph [0070], voltage detection part 131 for detecting the voltage of the battery 123) configured to detect a remaining amount of the secondary battery; and 
 controller (Fig 3, controller 130) configured to control suction force (output of suction motor 161) of the electric blower by use of a parameter (voltage), wherein 
when cleaning is finished under a state where the remaining amount of the secondary battery detected by the remaining amount detector is equal to or less than a predetermined value (first reference voltage), the controller sets the parameter so as to reduce the suction force of the electric blower for next cleaning (paragraph [0089], when the voltage of battery detected by voltage detection part 131 is a second reference voltage less than first reference voltage, the controller may adjust the output of suction motor 161 reach the second reference output  that less than the first reference output).

13.	Regarding independent claim 3 (Original), Lee et al disclose a vacuum cleaner comprising: 
an electric blower (Fig 3, suction motor 161) driven by power supplied by a secondary battery (Fig 3, battery 123); 
a dust-collecting unit (Fig 1, dust container 110 for storing the dust) configured to catch and collect dust and dirt sucked by driving of the electric blower; 
(Fig 3, paragraph [0070], voltage detection part 131 for detecting the voltage of the battery 123) configured to detect a remaining amount of the secondary battery; and 
 controller (Fig 3, controller 130) configured to control suction force (output of suction motor 161) of the electric blower by use of a parameter (voltage), wherein 
when cleaning is finished under a state where the remaining amount of the secondary batter detected by the remaining amount detector is not equal to or less than the predetermined value, the controller sets the parameter so as to increase the suction force of the electric blower for next cleaning (paragraph [0073], when the voltage of battery detected by voltage detection part 131 is above the first reference voltage, the controller 130 may adjust the output of suction motor 161 at maximum).

14.	Regarding claim 4 (Currently Amended), Lee et al, disclose the limitations of claim 1, as described above, and further disclose wherein the controller sets the parameter of the suction force of the electric blower on condition that the secondary battery is charged up to a level of the remaining amount detected5Docket No. 531213USPreliminary Amendment by the remaining amount detector larger than a predetermined remaining amount larger than the predetermined value (paragraph [0073], when the voltage of battery is above the first reference voltage, the controller 130 sets the output of suction motor 161 operates at first reference output).  

15.	Regarding claim 5 (Original), Lee et al, disclose the limitations of claim 4, as described above, and further disclose wherein in the controller, the various remaining amounts are set (there are first and second reference output set corresponding to first and second reference voltage of the battery 123).

16.	Regarding claim 6 (Currently Amended), Lee et al disclose the limitations of claim 1, a described above, and further disclose wherein the controller sets the parameter not higher than an upper limit value (paragraph [0073] when voltage of battery is above first reference voltage, the controller 130 maintains output of suction motor 161 operate at first reference output), or the parameter not lower than a lower limit value.

17.	Regarding claim 7 (New), Lee et al, disclose the limitations of claim 2, as described above, and further disclose wherein the controller sets the parameter of the suction force of the electric blower on condition that the secondary battery is charged up to a level of the remaining amount detected5Docket No. 531213USPreliminary Amendment by the remaining amount detector larger than a predetermined remaining amount larger than the predetermined value (paragraph [0073], when the voltage of battery is above the first reference voltage, the controller 130 sets the output of suction motor 161 operates at first reference output).

18.	Regarding claim 8 (New), Lee et al, disclose the limitations of claim 7, as described above, and further disclose wherein in the controller, the various remaining amounts are set corresponding to capacities of the secondary batteries (there are first and second reference output set corresponding to first and second reference voltage of the battery 123).

claim 9 (New), Lee et al, disclose the limitations of claim 3, as described above, and further disclose wherein the controller sets the parameter of the suction force of the electric blower on condition that the secondary battery is charged up to a level of the remaining amount detected5Docket No. 531213USPreliminary Amendment by the remaining amount detector larger than a predetermined remaining amount larger than the predetermined value (paragraph [0073], when the voltage of battery is above the first reference voltage, the controller 130 sets the output of suction motor 161 operates at first reference output).

20.	Regarding claim 10 (New), Lee et al, disclose the limitations of claim 9, as described above, and further disclose wherein in the controller, the various remaining amounts are set corresponding to capacities of the secondary batteries (there are first and second reference output set corresponding to first and second reference voltage of the battery 123).

21.	Regarding claim 11 (New), Lee et al disclose the limitations of claim 2, a described above, and further disclose wherein the controller sets the parameter not higher than an upper limit value (paragraph [0073] when voltage of battery is above first reference voltage, the controller 130 maintains output of suction motor 161 operate at first reference output), or the parameter not lower than a lower limit value.

22.	Regarding claim 12 (New), Lee et al disclose the limitations of claim 3, a described above, and further disclose wherein the controller sets the parameter not higher than an upper limit value (paragraph [0073] when voltage of battery is above first reference voltage, the controller 130 maintains output of suction motor 161 operate at first reference output), or the parameter not lower than a lower limit value.

23.	Regarding claim 13 (New), Lee et al disclose the limitations of claim 4, a described above, and further disclose wherein the controller sets the parameter not higher than an upper limit value (paragraph [0073] when voltage of battery is above first reference voltage, the controller 130 maintains output of suction motor 161 operate at first reference output), or the parameter not lower than a lower limit value.

24.	Regarding claim 14 (New), Lee et al disclose the limitations of claim 5, a described above, and further disclose wherein the controller sets the parameter not higher than an upper limit value (paragraph [0073] when voltage of battery is above first reference voltage, the controller 130 maintains output of suction motor 161 operate at first reference output), or the parameter not lower than a lower limit value.

25.	Regarding claim 15 (New), Lee et al disclose the limitations of claim 7, a described above, and further disclose wherein the controller sets the parameter not higher than an upper limit value (paragraph [0073] when voltage of battery is above first reference voltage, the controller 130 maintains output of suction motor 161 operate at first reference output), or the parameter not lower than a lower limit value.

26.	Regarding claim 16 (New), Lee et al disclose the limitations of claim 8, a described above, and further disclose wherein the controller sets the parameter not higher than an upper (paragraph [0073] when voltage of battery is above first reference voltage, the controller 130 maintains output of suction motor 161 operate at first reference output), or the parameter not lower than a lower limit value.

27.	Regarding claim 17 (New), Lee et al disclose the limitations of claim 9, a described above, and further disclose wherein the controller sets the parameter not higher than an upper limit value (paragraph [0073] when voltage of battery is above first reference voltage, the controller 130 maintains output of suction motor 161 operate at first reference output), or the parameter not lower than a lower limit value.

28.	Regarding claim 18 (New), Lee et al disclose the limitations of claim 10, a described above, and further disclose wherein the controller sets the parameter not higher than an upper limit value (paragraph [0073] when voltage of battery is above first reference voltage, the controller 130 maintains output of suction motor 161 operate at first reference output), or the parameter not lower than a lower limit value.

Conclusion
29.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAM V TRUONG whose telephone number is (571)272-7576. The examiner can normally be reached Mon-Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA CARTER can be reached on (571)-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAM VU QUANG TRUONG/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723